Citation Nr: 0740464	
Decision Date: 12/26/07    Archive Date: 01/02/08

DOCKET NO.  04-09 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to residuals of left rib cage injury 
with bilateral cortovertebral and right flank pain with 
thoracic spine arthritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from October 1957 to 
January 1969.  The record indicates that the veteran had 
various periods of active duty for training and inactive duty 
for training with the Texas Air National Guard between 1969 
and his retirement in April 1994.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2003 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for low back strain, secondary to residuals of 
left rib cage injury with bilateral costovertebral and right 
flank pain with thoracic spine arthritis.  The veteran 
perfected a timely appeal to that decision.  

In June 2006, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, the RO issued a supplemental statement of the 
case (SSOC) in August 2007.  


FINDING OF FACT

In November 2007, prior to the promulgation of a decision in 
the appeal, the veteran submitted a written statement 
withdrawing his appeal as to the issue of entitlement to 
service connection for a low back disorder, to include as 
secondary to residuals of left rib cage injury with bilateral 
cortovertebral and right flank pain with thoracic spine 
arthritis.  


CONCLUSION OF LAW

The criteria have been met for withdrawal of the substantive 
appeal concerning the claim of entitlement to service 
connection for a low back disorder, to include as secondary 
to residuals of left rib cage injury with bilateral 
cortovertebral and right flank pain with thoracic spine 
arthritis; therefore, the Board does not have jurisdiction to 
consider the merits of that claim.  38 U.S.C.A. § 7105(b) 
(2), (d) (5) (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2007).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2007).  

By a rating decision dated in August 2003, the RO denied 
service connection for a low back strain, to include as 
secondary to residuals of left rib cage injury with bilateral 
cortovertebral and right flank pain with thoracic spine 
arthritis.  The veteran perfected an appeal of the above 
decision by filing a substantive appeal (VA Form 9) in 
January 2004.  In a statement, dated in November 2007, the 
veteran indicated that he no longer wished to pursue his 
claim for service connection for a low back disorder.  

Thus, the Board finds that the veteran withdrew his appeal as 
to the issue of entitlement to service connection for low 
back strain, to include as secondary to residuals of left rib 
cage injury with bilateral cortovertebral and right flank 
pain with thoracic spine arthritis.  Hence, there remains no 
allegation of errors of fact or law for appellate 
consideration on that issue.  Therefore, the provisions of 
the Veterans Claims Assistance Act (VCAA) are not applicable.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to the claim of entitlement to service 
connection for a low back strain, to include as secondary to 
residuals of left rib cage injury with bilateral 
cortovertebral and right flank pain with thoracic spine 
arthritis; as such, that issue is dismissed.  


ORDER

The appeal for entitlement to service connection for low back 
strain, to include as secondary to residuals of left rib cage 
injury with bilateral cortovertebral and right flank pain 
with thoracic spine arthritis is dismissed.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


